,Deen, Presiding Judge.
In this action for damages arising from a motor vehicle collision, a jury returned a verdict and award in favor of the plaintiff. The trial court, however, granted the defendants’ motion for new trial, and following the new trial the jury rendered a verdict against one defendant but in favor of two other defendants. The appellant now attacks the trial court’s grant of the motion for new trial, which was based on the general grounds. “[T]he first grant of a new trial to either party is not to be reversed by an appellate court unless the verdict set aside by the trial court was absolutely demanded.” Holton v. Jones, 174 Ga. App. 654, 655-56 (331 SE2d 26) (1985). The original verdict set aside by the trial court was not absolutely demanded.

Judgment affirmed.


Carley and Sognier, JJ., concur.